By the Court, Sawyer, J.
The plaintiffs, as heirs of José Joaquin Bernal, who died in 1837, brought this action to recover their distributive share of the decedent’s estate. The complaint alleges that defendants, upon the death of Bernal, took possession of the estate, and that they have ever since managed and controlled it, and that they refuse to account to plaintiffs for their distributive share.
The Court, upon a finding of the facts, entered judgment dismissing the complaint, from which judgment plaintiffs appeal.
The facts found by the Court do not sustain the allegations of the complaint. It is manifest from the findings that if any one acted in such a manner as to become liable in a character analogous to that of an executor de son tort at common law, it was the widow of Bernal, and not the defendants, who only acted during the first few years after the death of Bernal, under and for her; after which they removed to their own ranchos, and the plaintiffs themselves took their places under the widow. The Court finds that from 1847 till the death of the widow in 1857—a period of ten years—the plaintiffs resided on the rancho of decedent with the widow; and that the plaintiff Nicholas Valencia took charge of the stock on the rancho and managed it in connection with the widow’s. It is not found that the possession and control of the property was changed subsequent to the death of the widow in 1857.
The facts found do not entitle plaintiffs to any relief upon the theory upon which the complaint is framed. The time when the plaintiffs attained their majority is not found, but it was evidently many years before the institution of this suit. If plaintiffs have any right of action not barred by the Statute of Limitations, it would seem from the facts disclosed in the finding that the remedy must be pursued upon the theory that the heirs and the widow were tenants in common of thé estate *336of Bernal; and in an action for a settlement and division of the property, all the heirs, including the representatives of the; widow, would seem to be necessary parties.
No appeal is taken from the order denying a new trial, and no questions are made in the briefs that do not arise out of the judgment roll. We think the judgment should be affirmed, and it is so ordered.
Mr. Justice Rhodes expressed no opinion.